McDonald, J.
concurring.
The only matter of difficulty with the Court grows out of the emancipation clause in the will. The testator requires his executors to remove certain named slaves to some free • State and there, to manumit and set them free. They-are not freed by the will except through the instrumentality of the executors. They cannot, by the will, enjoy freedom for a single moment in this State, and this Court availing itself of the great poower of all Courts to construe statutes according to their supposed reason and spirit, has held repeatedly, that extra-territorial emancipation is not prohibited by the acts of 1801 and 1818. I am free to say that if the question were before the Court for the first time, I should be strongly inclined to hold, that, by the act of 1801 on this subject, the Legislature intended to make itself the judge, in every case, whether the desired emancipation, be it intra-territorial or extra-territorial, contravened the existing policy of the State. Ido not think that the act of 1818 changes, in the slightest degree, the provisions of the act of 1801 in that respect. Pri- or to the act of 1818 there had been evasions of the act of 1801, which it was the object of that act to prevent. I yield my own strong impressions to the contrary, to the repeated adjudications of this Court, conceding that there are good reasons for the decisions which have been made.